             Case 1:21-cv-00026-RAL Document 2 Filed 02/23/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

    ANTHONY HAMMOND MURPHY,

                                   Plaintiff,

                             vs.                     Case No.: 1:21-cv-0026 RAL

    NOOTROPICS LLC,

                                   Defendant.


        NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1)(A)

          Pursuant to F.R.C.P. 41(a)(1)(A) of the Federal Rules of Civil Procedure, the above
   captioned action is voluntarily dismissed, with prejudice, against all Defendants.

   Date: February 23, 2021

By: LAW|FIRST
    /s/Lawrence H. Fisher
    Lawrence H. Fisher
    One Oxford Centre
    301 Grant St., Suite 270
    Pittsburgh, Pennsylvania 15219
    Tel: (412) 577-4040
    lawfirst@lawrencefisher.com

    Attorney for Plaintiff Anthony Hammond
    Murphy
